Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (applicant cancelled claims directed to group II) and Species B (figures 14-23) reading on claims 1-4, 7-13 and 19-25 in the reply filed on 11/15/2021 is acknowledged. Claims 5 and 6 (directed to non-elected Species A) are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected Species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/15/2021.

Claim Clarification
Claim 12 recites “the ladder comprising a first ladder portion arranged to move with respect to a second ladder portion”; this recitation is being interpreted as being further limiting a limitation that has only been recited in intended use form. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.



Claim 10 line 3 recites “the first cable”; this recitation lacks antecedent basis in the claims. However, it appears that applicant meant to recite “the first cable attachment location” as established in claim 1; and this will be the assumption for examining claim 10 pending applicant’s clarification.
Claim 13 recites “the arm and the cable comprising a first stiffener”; this recitation raises indefiniteness because it is not clear what is the sub-component that is being referred to as “first stiffener”; it appears that applicant meant to recite “the arm and the cable defines a first stiffener”, which also agrees with what is recited later in the claim regarding the second stiffener where the claim recites “the stiffener system further comprising a second stiffener comprising a second arm and a second cable”. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1, 3, 7, 9 and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chesness, US (2005/0224288).
In regards to claim 1 Chesness discloses:
A stiffener system (system shown in fig. 8a) arranged to attach to a ladder (intended use 10), the stiffener system comprising: 
an arm (40) and a cable (38); 
the cable comprising a first engagement portion (at top 42) arranged to engage the ladder at a first cable attachment location (top 43), the cable comprising a second engagement portion (at bottom 42) arranged to engage the ladder at a second cable attachment location (bottom 43), the cable comprising an adjustment mechanism (bottom tightening buckle 44) arranged to move the second engagement portion along a length of the cable (where a length cable moves within 44 for tightening/loosening; Paragraph [0081[; see excerpt below), the cable arranged to contact the arm (at 45 as shown in fig. 8c); 
the arm arranged to engage the ladder at an attachment location (pivotal connection 41; as shown in fig. 8b) between the first cable attachment location and the second cable attachment location (as shown in figs. 8a and 8b), the arm oriented at a non-zero angle to an orthogonal axis of the ladder (per the pivoting connection 41 which 

    PNG
    media_image1.png
    767
    273
    media_image1.png
    Greyscale
 
    PNG
    media_image2.png
    612
    366
    media_image2.png
    Greyscale


    PNG
    media_image3.png
    116
    465
    media_image3.png
    Greyscale


	In regards to claim 7 Chesness discloses the arm comprising an articulating portion (pivotal connection 41; fig. 8b) arranged for attachment to the ladder.
	In regards to claim 9 Chesness discloses a bracket (43) arranged to attach to the ladder (at top 43), the cable comprising a connector (42) arranged to engage the bracket (as shown in fig. 8a).
	In regards to claim 13 Chesness discloses the arm (40) and the cable (38) comprising (as best understood as “defines” per indefiniteness above) a first stiffener (first stiffener being one of arms 40 and one of cables 38), the stiffener system further comprising a second stiffener (the second set of arms 40 and cable 38; see annotated drawings below) comprising a second arm (the second of arms 40) and a second cable (the second of cables 38), the second arm arranged to engage the ladder (in the same manner the first arm engages the ladder), the first arm and the second arm oriented at equal-but-opposite angles to the orthogonal axis of the ladder (per the rotation about pivoting bracket 41).

    PNG
    media_image4.png
    500
    430
    media_image4.png
    Greyscale

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Chesness as applied to claim 1 above, and further in view of Nichols, US (4779298).

However, Nichols teaches cable (C) comprising an end portion (shown in fig. 8; reproduced below) that extends past the second engagement portion (24 equivalent to 43 of Chesness), the end portion comprising a handle (26).

    PNG
    media_image5.png
    246
    497
    media_image5.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to substitute the second engagement arrangement of Chesness with the cable end arrangement taught by Nichols to provide a guided cable attachment point through which the cable can slide while maintaining the same point of contact on the ladder rail which provides advantage over the wiggling nature of the hook 42 which allows for left and right twisting motion with respect to the attachment point. 



s 4 and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Chesness as applied to claim 1 above, and further in view of Varshavsky, US (10865602).
In regards to claim 4 Chesness does not disclose a clamp having an open position and a closed position, the clamp arranged to fixedly engage the ladder in the closed position.
However, Varshavsky teaches a clamp (7) having an open position and a closed position (as lever handle 40 pivots to securely lock support leg 4; where leg 4 being equated to arm 40 of Chesness), the clamp arranged to fixedly engage the ladder in the closed position (as described in excerpt below; Col 5; LL 22-26).

    PNG
    media_image6.png
    131
    605
    media_image6.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the clamp and lever assembly taught by Varshavsky onto the arm 40 of Chesness for its predictable function of allowing the user to lock the angle position of the arm at the optimum desired angle.
In regards to claim 12 Chesness does not disclose a lock mechanism, arranged to attach to the second ladder portion comprising a contacting surface arranged to contact the first ladder portion.
However, Varshavsky teaches a lock mechanism (unnumbered see annotated drawings below) arranged to attach to the second ladder portion (ladder /upper fly section shown in annotated drawings below), the lock mechanism (see annotated 

    PNG
    media_image7.png
    383
    625
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    424
    523
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    392
    536
    media_image9.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the lock mechanism and the two ladder telescopic arrangement taught by Varshavsky onto the ladder of Chesness for the predictable advantages of extendable ladders and to provide a locking system to lock the ladder at the desired height.
Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Chesness as applied to claim 1 above, and further in view of Lazarro, US (7395985).

However, Lazarro teaches the arm comprising a guide member (18s, 20s) arranged to engage the cable (such as 40 equivalent to cable 38 of Chesness), the guide member comprising a first hook (right hand side 18 & 20) oriented in a first direction and a second hook (left hand side 18 & 20) oriented in a second direction (as shown in figures 1 & 2 below).

    PNG
    media_image10.png
    644
    539
    media_image10.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize cable guide member taught by Lazarro onto the arm 40 of Chesness for its predictable function of providing means for storage of the cable in an organized manner to prevent entanglement of the cable during, assembling, disassembling and transportation of the assembly.
10 is rejected under 35 U.S.C. 103 as being unpatentable over Chesness as applied to claim 9 above, and further in view of Thiessen, US (2004/0140154).
In regards to claim 10 Chesness does not disclose a shaped aperture, the connector comprising a protrusion comprising a key, the protrusion positionable in the shaped aperture, the first cable comprising a locked orientation wherein the key cannot exit the shaped aperture and a disengagable orientation wherein the key can pass through the shaped aperture.
However, Thiessen teaches a shaped aperture (22; fig. 8), the connector (26) comprising a protrusion (24) comprising a key (28), the protrusion positionable in the shaped aperture (as shown in fig. 8; reproduced below), the first cable [attachment location] (equivalent to arrangement shown in fig. 8) comprising a locked orientation (as shown in fig. 9 where key 28 is perpendicular to aperture 22) wherein the key cannot exit the shaped aperture (as shown in fig. 9) and a disengagable orientation (as shown in fig. 8) wherein the key can pass through the shaped aperture (when key 28 is aligned with aperture 22).

    PNG
    media_image11.png
    600
    752
    media_image11.png
    Greyscale
 
    PNG
    media_image12.png
    561
    560
    media_image12.png
    Greyscale

. 

Claims 19-25 are rejected under 35 U.S.C. 103 as being unpatentable over Chesness, US (2005/0224288) in view of Varshavsky, US (10865602).
In regards to claim 19 Chesness discloses:
A stiffener system (system shown in fig. 8a) arranged for attachment to a ladder (intended use 10) comprising a first ladder portion arranged to move with respect to a second ladder portion (further limiting intended use of the ladder), the stiffener system comprising: an arm (40), a cable (38); the arm arranged to attach to the ladder at an arm attachment location (pivotal connection 41; as shown in fig. 8b); the cable arranged to attach to the ladder at a first location (at top 43; fig. 8a), engage the arm (at 45; fig. 8c) and attach to the ladder at a second location (at bottom 43; fig. 8a).
In regards to claim 19 Chesness does not disclose a lock mechanism, arranged to attach to the second ladder portion comprising a contacting surface arranged to contact the first ladder portion.
However, Varshavsky teaches a lock mechanism (unnumbered see annotated drawings below); the lock mechanism (see annotated drawings below) arranged to attach to the second ladder portion (ladder /upper fly section shown in annotated drawings below), the lock mechanism comprising a lock member (see annotated 

    PNG
    media_image7.png
    383
    625
    media_image7.png
    Greyscale


    PNG
    media_image8.png
    424
    523
    media_image8.png
    Greyscale

    PNG
    media_image9.png
    392
    536
    media_image9.png
    Greyscale


	Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the lock mechanism and the two ladder telescopic arrangement taught by Varshavsky onto the ladder of Chesness for the predictable advantages of extendable ladders and to provide a locking system to lock the ladder at the desired height.
	In regards to claim 20 Varshavsky teaches the lock mechanism arranged to attach to a rail of the ladder (rails of fly section of ladder as shown in fig. 10), the contacting surface arranged to contact a rung of the ladder (rung of rails 46 as shown in fig. 10).


    PNG
    media_image6.png
    131
    605
    media_image6.png
    Greyscale

Therefore, at the time of the effective filing date of the current invention, it would have been obvious to a person of ordinary skill in the art to utilize the clamp and lever assembly taught by Varshavsky onto the arm 40 of Chesness for its predictable function or allowing the user to lock the angle position of the arm at the optimum desired angle.
In regards to claim 22 Chesness discloses the arm comprising an articulating bracket (pivotal connection 41; fig. 8b) arranged for attachment to the arm attachment location.
In regards to claim 23 Chesness discloses a bracket (43) arranged to attach to the ladder at the first location (at top 43), the cable comprising a connector (42) arranged to engage the bracket (as shown in fig. 8a).
In regards to claim 24 Chesness discloses the bracket (43) comprising a shaped aperture (elongate vertical aperture in 43 through which top hook portion of 42 passes), the connector comprising a protrusion comprising a key (the top half of 42).
.

    PNG
    media_image4.png
    500
    430
    media_image4.png
    Greyscale


Allowable Subject Matter
Claim 11 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Please refer to pto-892 form for list of cited references. Examiner . 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHIREF M MEKHAEIL whose telephone number is (571)270-5334. The examiner can normally be reached 10-7 Mon-Fri.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Cahn can be reached on 571-270-5616. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/COLLEEN M CHAVCHAVADZE/Primary Examiner, Art Unit 3634